t c memo united_states tax_court mary ann and thomas o’meara petitioners v commissioner of internal revenue respondent docket no 7829-07l filed date neal j shapiro and saul a bernick for petitioners trent d usitalo for respondent memorandum findings_of_fact and opinion swift judge the issue for decision is whether petitioner mary ann o’meara is entitled to relief under sec_6015 from unpaid joint federal income taxes as follows the record does not reflect the status of petitioners’ federal income taxes for and year amount dollar_figure big_number big_number big_number big_number big_number big_number total dollar_figure unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure hereinafter references to petitioner are to petitioner mary ann o’meara and references to thomas are to petitioner thomas o’meara findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in minnesota petitioners have a long history of filing their joint federal_income_tax returns late and of not paying their federal income taxes petitioners have been married since and have five children during their marriage petitioner was the homemaker and thomas provided financial support for the family petitioners maintained several joint bank accounts to each of which petitioner had full access together petitioners regularly discussed family finances and expenses including the home mortgage household utilities automobiles insurance and groceries bills relating to the family_expenses were received by petitioners at their home petitioner usually opened the mail and wrote the checks for monthly family_expenses in thomas founded abbott metals co amc as a sole_proprietorship to buy sell and fabricate metal products from until approximately thomas owned and managed amc and the income from amc constituted petitioners’ family’s primary source_of_income although occasionally petitioner wrote checks on amc’s bank account to pay bills for amc generally petitioner was not involved with amc petitioner was not employed by and did not receive compensation from amc petitioners also were involved in other business and investment activities which generated income including ownership and management of rental real_estate from through at least petitioners had financial problems and often did not have sufficient funds to pay family_expenses generally petitioners together decided which family_expenses to pay and when to pay them on date petitioners commenced a proceeding with this court at docket no in connection with petitioner’s request for relief under sec_6013 relating to petitioners’ unpaid joint federal_income_tax liabilities for and on date the parties agreed that petitioner was entitled to such relief under sec_6013 and on date a decision was entered in docket no reflecting that agreement for some of the years in issue thomas prepared petitioners’ joint federal_income_tax returns in other years thomas hired a professional tax preparer to do so generally thomas told petitioner when and where to sign petitioners’ tax returns and petitioner signed the tax returns without reviewing the information reported thereon and without inquiring of thomas whether a tax_liability was due and was paid attached to each year’s late-filed tax_return was a schedule c profit or loss from business relating to amc however on their joint federal_income_tax return which was filed late on date in order that petitioner might build up her social_security credits petitioners decided to and did report dollar_figure of amc’s total net profits of dollar_figure as petitioner’s not as thomas’s income on their and joint federal_income_tax returns which were also filed late on date petitioners reported amc’s total net profits as thomas’s income however on their late-filed federal_income_tax returns for again in order that petitioner might build up her social_security credits petitioners reported all of amc’s net profits as petitioner’s not as thomas’s income also attached to petitioners’ joint federal_income_tax return for each year in issue was a schedule d capital_gains_and_losses relating to petitioners’ investment activities on those schedules petitioners reported the income relating thereto as thomas’s income also attached to petitioners’ joint federal_income_tax return for each year in issue was a schedule e supplemental income and loss relating to petitioners’ rental real_estate on those schedules petitioners reported some of the rental real_estate income as both petitioner’s and thomas’s and some of it as just thomas’s reflected in the table below for each year in issue are the dates on which petitioners filed their joint federal_income_tax returns late the schedule c amc income that was reported as petitioner’s p and as thomas’s the schedules d and e income other income that was reported as both petitioner’s and thomas’s both ps the other income reported as just thomas’s and the total taxes reported due and the taxes that have been paid to date amc income reported as other income reported as ps’ tax returns income of income of taxes year filing_date p thomas both ps thomas due paid -0- dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure big_number dollar_figure big_number big_number -0- -0- big_number -0- big_number big_number -0- -0- big_number -0- big_number big_number -0- big_number -0- big_number big_number big_number -0- big_number -0- big_number big_number -0- big_number -0- big_number -0- big_number -0- respondent examined petitioners’ joint federal_income_tax returns for the years in issue and assessed the tax_liabilities reported thereon on date respondent mailed to petitioners a notice_of_intent_to_levy relating to petitioners’ unpaid federal_income_tax liabilities for the years in issue petitioners timely filed an appeal with respondent’s appeals_office relating to respondent’s date notice_of_intent_to_levy on date during the pendency of petitioner’s appeal petitioner also filed with respondent a request for equitable relief under sec_6015 relating to the unpaid joint federal_income_tax liabilities for the years in issue petitioner attached to her request a form questionnaire for requesting spouse on which petitioner listed dollar_figure as petitioners’ monthly combined income and dollar_figure as petitioners’ monthly combined expenses during respondent’s audit respondent also determined deficiencies in petitioners’ joint federal income taxes for each year in issue respondent concedes that petitioner is entitled to relief under sec_6015 for these deficiencies on date petitioners submitted to respondent’s appeals_office a form 433-a collection information statement for wage earners and self-employed individuals on the form 433-a petitioners listed assets with values indicated as follows assets value cash dollar_figure boats big_number snowmobiles big_number automobiles -0- real_estate home big_number cabin big_number rental properties unknown total reported value dollar_figure after receiving more information relating to the value of petitioners’ rental properties respondent’s appeals_office determined that petitioners’ reasonable collection potential was dollar_figure on the form 433-a petitioners also listed monthly income of dollar_figure and monthly expenses of dollar_figure as follows monthly amount social_security income petitioner dollar_figure thomas big_number other income -0- total income dollar_figure expenses food clothing housing utilities big_number transportation big_number health care life_insurance total expenses dollar_figure on date respondent mailed to petitioners a notice_of_determination sustaining respondent’s date notice_of_intent_to_levy on date respondent also mailed to petitioner a notice_of_determination denying petitioner’s request for sec_6015 relief for all years in issue respondent concluded that at the time petitioner signed the joint tax returns for the years in issue petitioner had reason to know that tax_liabilities were due and were unlikely to be paid respondent also determined that although petitioners’ monthly expenses exceeded petitioners’ monthly income because petitioners were married and jointly owned assets with a value of at least dollar_figure and because petitioners’ collection potential was dollar_figure petitioner had not established that an economic hardship would result if petitioner were held jointly liable for the unpaid taxes on date petitioners filed a petition relating to respondent’s date adverse determination on the notice_of_intent_to_levy and on the request for relief under sec_6015 as stated after settlement of some issues the only issue remaining in dispute is whether petitioner is entitled to relief under sec_6015 from the unpaid tax_liabilities for the years in issue on date petitioner filed her individual federal_income_tax return late reporting taxes due of dollar_figure which remain unpaid on date petitioner filed her individual federal_income_tax return late reporting no taxes due opinion generally taxpayers filing joint federal_income_tax returns are jointly liable for taxes reported due thereon sec_6013 however under sec_6015 relief from joint liability for federal income taxes may be available to a requesting spouse where it would be inequitable to hold the requesting spouse liable for a tax underpayment or a tax_deficiency this court has jurisdiction to determine whether a requesting spouse is entitled to equitable relief under sec_6015 sec_6015 see also martino v commissioner tcmemo_2009_43 farmer v commissioner tcmemo_2007_74 petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a in order to qualify for equitable relief under sec_6015 a requesting spouse must first satisfy seven so-called threshold eligibility requirements set forth in revproc_2003_ sec_4 2003_2_cb_296 in particular the requesting spouse must establish that the tax underpayment or the tax_deficiency is attributable to income of the nonrequesting spouse id sec_4 c b pincite if the income giving rise to the tax underpayment or deficiency is reported on a joint federal_income_tax return as earned by the requesting spouse the income and the tax underpayment or deficiency relating thereto are presumptively attributable to the requesting spouse revproc_2003_61 sec_4 b c b pincite the requesting spouse may rebut the presumption by introducing evidence to show otherwise id for example the requesting spouse may establish that her ownership of the assets producing the income was only nominal id respondent contends that petitioner fails this threshold eligibility requirement with regard to the portion of amc’s income and the other income that was reported by petitioners on their joint federal_income_tax returns as income of petitioner or as income of both petitioner and thomas as follows respondent concedes that for each year petitioner has satisfied the threshold eligibility requirements for the portions of the amc and the other income reported by petitioners as thomas’s income amc and other income reported as income of petitioner or of both petitioner and thomas year amc other dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner argues that because thomas controlled amc the rental real_estate and the other business activities as well as the preparation of petitioners’ federal_income_tax returns for the years in issue any ownership_interest that petitioner had or was reported to have had in amc and in the real_estate and other business activities was only nominal and therefore that no portion of the above-reported income should be attributed to her ie that her ownership thereof should be treated as nominal for purposes of sec_6015 we disagree having reported the above income as hers or as both hers and thomas’s for social_security_tax and benefit purposes petitioner has not established that this purpose and petitioners’ reporting should be ignored and that the income should be attributable solely to thomas see golden v commissioner tcmemo_2007_299 affd 548_f3d_487 6th cir petitioner does not satisfy the threshold eligibility requirements with respect to the income reported as petitioner’s or as petitioner’s and thomas’s for and in the alternative with respect to the above income reported as petitioner’s or as petitioner’s and thomas’s and with respect to the amc and other income reported by petitioners on their joint federal_income_tax returns as earned by thomas with respect to which petitioner satisfies the threshold eligibility requirements of revproc_2003_61 sec_4 we consider the following factors relevant to determine whether petitioner is entitled to relief under sec_6015 id sec_4 c b pincite marital status as of the trial date petitioners were married and living together this factor is neutral economic hardship where paying the outstanding tax_liabilities would cause the requesting spouse to suffer economic hardship the economic hardship factor weighs in favor of granting relief under sec_6015 revproc_2003_61 sec_4 a ii c b pincite the income reported as earned by thomas was as follows income reported as thomas’s year amc other dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number -0- a requesting spouse suffers economic hardship if paying the tax_liabilities would prevent the taxpayer from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite in determining a reasonable amount for basic living_expenses the court considers among other things the taxpayer’s age and earning potential an amount reasonably necessary for food clothing housing medical_expenses and transportation the amount of assets available to pay the taxpayer’s expenses and any other factor bearing on economic hardship see sec_301_6343-1 proced admin regs petitioner argues that because she is nearly years old and has low earning potential and because her monthly expenses are reasonable if required to pay the tax_liabilities in issue she would be unable to pay her basic living_expenses petitioner’s argument does not consider the dollar_figure in assets listed on the form 433-a that petitioners submitted to respondent those assets are to be included in determining whether petitioner would be able to pay her basic living_expenses further petitioners have not meaningfully challenged respondent’s appeals office’s determination relating to petitioners’ dollar_figure collection potential it appears that the dollar_figure in petitioners’ assets would offset or be sufficient to pay the total dollar_figure joint tax_liabilities for the years in issue and petitioners’ dollar_figure collection potential suggests that petitioner would not suffer economic hardship if she were required to pay the tax_liabilities in issue however recognizing the costs and difficulties in liquidating assets as well as petitioner’s age and low earning potential we treat the economic hardship factor as neutral knowledge or reason to know in the case of a properly reported but unpaid tax_liability we are less likely to grant relief under sec_6015 if the requesting spouse at the time she signed the federal_income_tax return knew or had reason to know that the tax_liability reported thereon would not be paid 120_tc_137 petitioner argues that because she relied on thomas to properly prepare their joint federal_income_tax returns and to pay any_tax liabilities reported thereon at the time she signed the tax returns she did not know or have reason to know that thomas would not pay the income taxes relating thereto from through petitioner knew that petitioners were generally having financial problems relating to family_expenses petitioner should have learned that petitioners were not paying their joint federal_income_tax liabilities when the settlement was reached in docket no wherein she was relieved of and wherein thomas became fully liable for the dollar_figure joint income_tax liabilities for and because of the family tax and financial problems petitioner was on notice and should have verified that thomas would pay the tax_liabilities reported on petitioners’ federal_income_tax returns for the years in issue see stolkin v commissioner tcmemo_2008_211 gonce v commissioner tcmemo_2007_328 this factor weighs against relief significant benefit the record does not adequately establish whether petitioner received a significant benefit in excess of normal support from the unpaid tax_liabilities this factor is neutral compliance with income_tax laws as stated petitioner and thomas have a history of not timely filing federal_income_tax returns and of not paying their tax_liabilities petitioner filed her individual federal_income_tax return late for and the dollar_figure tax_liability reported thereon remains unpaid further petitioner filed her federal_income_tax return late for this factor weighs against granting relief conclusion in summary of the relevant factors considered two weigh against granting relief three are neutral and none weighs in favor of granting relief we conclude that petitioner is not entitled to equitable relief under sec_6015 with regard to any of the amc and the other income and the federal income taxes relating thereto reported on petitioners’ joint federal_income_tax returns for the years in issue to reflect the foregoing decision will be entered for respondent our conclusion herein would be the same regardless of the court’s standard of review of respondent’s determination
